UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                               No. 02-30551
                             Summary Calendar


                              MOSES TOOMER,

                                                     Plaintiff-Appellant,

                                  versus

                     CONNIE BOWSER; CONNIE KENEDY,

                                                    Defendants-Appellees.


             Appeal from the United States District Court
                 for the Middle District of Louisiana
                              (01-CV-473)

                             October 9, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Moses     Toomer,   Louisiana   prisoner   #    315519,     appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

action.      He   asserts:   Defendants    altered    one   of   his   prison

grievances by erasing “rejected” and stamping it “accepted”; and

the “accepted” grievance was forwarded to the district court.

Toomer claims this interfered either with his right of access to

the courts or with his prison grievance proceedings.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Toomer does not indicate how he was prejudiced in the district

court by Defendants’ alleged action, and he has not established a

claim that he was denied access to the courts.                See Chriceol v.

Phillips, 169 F.3d 313, 317 (5th Cir. 1999).              His contention that

the   initial    rejection   of   his       grievance   interfered   with   his

grievance procedures is also without merit, given his voluntarily

choosing not to attend the hearing to determine whether to restore

his good time credit.

      The dismissal as frivolous of this § 1983 complaint was not an

abuse of discretion.     Siglar v. Hightower, 112 F.3d 191, 193 (5th

Cir. 1997).     This appeal lacks arguable merit and is DISMISSED AS

FRIVOLOUS.      See 5th Cir. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).

      The dismissals by the district court and this court count as

two strikes for purposes of 28 U.S.C. § 1915(g).              See Adepegba v.

Hammons, 103 F.3d 383, 385 (5th Cir. 1996).             Toomer is WARNED that,

if he receives a third strike, he may not proceed in forma pauperis

in any civil action or appeal while he is incarcerated in any

facility, unless he is in imminent danger of serious physical

injury.

                  DISMISSED AS FRIVOLOUS; SANCTIONS WARNING GIVEN




                                        2